Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00912-CR

                                William Henry JOHNSON,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2012CRN199 D1
                         Honorable Jose A. Lopez, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 10, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice